Confidential



















[exhibit101_ex10z1001.jpg] [exhibit101_ex10z1001.jpg]







SERIES D PREFERRED STOCK

INVESTMENT AGREEMENT




IMPORTANT NOTICE


Before investing in Probe’s Offering, investors need to have read Probe’s
Offering documents and the related information and should know significant risks
associated with making an investment in Probe which are more fully detailed in
Probe’s Offering documents.




Probe can provide no assurance and no guarantee is hereby expressed or implied
regarding achievement of all, or any of, Probe’s financial projections or
business objectives.




THIS IS NEITHER AN OFFER TO SELL NOR AN OFFER TO BUY SECURITIES.  THE OFFERING
IS MADE ONLY BY THE OFFERING DOCUMENTS.  ALL DOCUMENTS RELATED TO CORTXT’S
OFFERING MUST BE READ IN CONJUNCTION WITH THE OFFERING DOCUMENTS IN ORDER TO
UNDERSTAND FULLY ALL OF THE IMPLICATION AND RISKS OF THE OFFERING OF SECURITIES
TO WHICH IT RELATES.  A COPY OF THE OFFERING DOCUMENTS MUST BE MADE AVAILABLE TO
YOU IN CONNECTION WITH THIS OFFERING.








1







Confidential










SERIES D PREFERRED STOCK INVESTMENT AGREEMENT

This Series D Preferred Stock Investment Agreement (this “Agreement”) is made as
of the ___________ __, 2013, by and among Probe Manufacturing, Inc. (the
“Company”), a Nevada corporation, and the Purchaser(s) listed in the signature
page hereof (the “Purchaser”).

RECITALS:

WHEREAS, the Company and the Investor are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended
(the “1933 Act”); and

WHEREAS, Subject to the terms and conditions of this Agreement, (i) each
Purchaser agrees to purchase at the applicable Closing and the Company agrees to
sell and issue to each Purchaser at such Closing that number of shares of Series
D Preferred Stock set forth opposite such Purchaser’s name on Schedule 1, at a
price per share equal to the Purchase Price and (ii) each Purchaser and the
Company agree to be bound by the obligations set forth herein and to grant to
the other parties hereto the rights set forth in this Agreement.

NO THREFORE, the Company and the Investor hereby agree as follows:




1.

PURCHASE AND SALE OF SERIES D PREFERRED STOCK.

1.1

Sale and Issuance of Series D Preferred Stock.

1.1.1

The Company’s board of directors shall adopt a resolution approving the terms
and sale of the Series D Preferred Stock pursuant to the terms of this Agreement
and the Company shall file a Certificate of Designation stating the voting
powers, designations, preferences, limitations, restrictions and relative rights
of the class or series in accordance with the terms of this Agreement with the
Secretary of State of the State of Nevada on or before the Initial Closing (as
defined below).

1.1.2

Subject to the terms and conditions of this Agreement, each investor listed as a
“Purchaser” on Schedule 1 hereto (each “Purchaser” and together the
“Purchasers”) agrees to purchase at the applicable Closing (as defined below)
and the Company agrees to sell and issue to each Purchaser at such Closing that
number of shares of Series D Preferred Stock of the Company (“Series D Preferred
Stock”)set forth opposite such Purchaser’s name on Schedule 1, at a purchase
price per share equal to the Purchase Price.  The minimum investment made by
each Purchaser shall be $100,000 with a maximum investment of $500,000.  The
Company will offer up to $1,000,000 of the Series D Preferred Stock with an
over-allotment not to exceed $500,000 for a total of $1,500,000 on a best
efforts basis.

1.1.3   The Purchase Price shall be $100.00 per share of Series D Preferred
Stock.

1.2

Closing; Delivery.

1.2.1

Theinitial purchase and sale of the shares of Series D Preferred Stock hereunder
shall take place remotely via the exchange of documents and signatures on the
Agreement Date





2







Confidential







or the subsequent date on which one or more Purchasers execute counterpart
signature pages to this Agreement and deliver the Purchase Price to the Company
(which date is referred to herein as the “Initial Closing”).

1.2.2

At any time and from time to time during the sixty (60) day period immediately
following the Initial Closing (the “Additional Closing Period”), the Company
may, at one or more additional closings (each an “Additional Closing” and
together with the Initial Closing, each, a “Closing”), without obtaining the
signature, consent or permission of any of the Purchasers in the Initial Closing
or any prior Additional Closing, offer and sell to other investors (the “New
Purchasers”), at a per share purchase price equal to the Purchase Price, up to
that number of shares of Series D Preferred Stock that is equal to that number
of shares of Series D Preferred Stock equal to the quotient of (x) Total Series
D Investment Amount divided by (y) the Purchase Price, rounded up to the next
whole share (the “Total Shares Authorized for Sale”) less the number of shares
of Series D Preferred Stock actually issued and sold by the Company at the
Initial Closing and any prior Additional Closings.  New Purchasers may include
persons or entities who are already Purchasers under this Agreement.  The
Company and each of the New Purchasers purchasing shares of Series D Preferred
Stock at each Additional Closing will execute counterpart signature pages to
this Agreement and each New Purchaser will, upon delivery by such New Purchaser
and acceptance by the Company of such New Purchaser’s signature page and
delivery of the Purchase Price by such New Purchaser to the Company, become a
party to, and bound by, this Agreement to the same extent as if such New
Purchaser had been a Purchaser at the Initial Closing and each such New
Purchaser shall be deemed to be a Purchaser for all purposes under this
Agreement as of the date of the applicable Additional Closing.

1.2.3

Promptly following each Closing, if required by the Company’s governing
documents, the Company shall deliver to each Purchaser participating in such
Closing a certificate representing the shares of Series D Preferred Stock being
purchased by such Purchaser at such Closing against payment of the Purchase
Price therefor by check payable to the Company, by wire transfer to a bank
account designated by the Company, by cancellation or conversion of indebtedness
of the Company to Purchaser or by any combination of such methods.

1.3

Special Dividend. The Series D Preferred will be paid a special monthly divided
at the rate of 17.5% per annum or at the option of the Purchaser such special
may accrue such special dividends.  If the Company does not pay the special
dividend within five (5) business days from the end of the calendar month for
which the payment of such dividend to owed, the Company will pay the investor a
penalty of 3.5%. Any unpaid or accrued special dividends will be paid upon a
liquidation or redemption. For any other dividends or distributions,
participation with Common Stock will be on an as-converted basis.

1.4

Conversion Rights.  The Purchaser may elect to convert the Series D Preferred
Stock purchased hereunder, in his sole discretion, at any time after a one year
(1) year holding period (the Holding Period”), by sending the Company a notice
to convert.  The conversion rate shall equal to the greater of $0.08 or a 20%
discount to the average of the three (3) lowest closing market prices of the
common stock during the ten (10) trading day period prior to conversion. This
Warrant is exercisable during the period commencing on the next day after the
Holding Period, in whole or from time to time in part, at the option of the
Purchaser, upon submitting to the Company a duly completed Notice of Conversion
in the form attached hereto.





3







Confidential







1.4.1  Each conversion of the Series D Preferred Stock shall be deemed to have
been effected immediately prior to the close of business on the day on a duly
completed Notice of Conversion is received by the Company.  




1.4.2  Within fifteen (15) business days after a duly completed Notice of
Conversion is received by the Company, the Company at its expense will use its
best efforts to cause to be issued in the name of, and delivered to the
Purchaser a certificate or certificates for the number of full Common Stock
Shares to which such Purchaser shall be entitled upon such conversion, which
shall be rounded up to the nearest whole share in lieu of any fractional share
to which such Purchaser would otherwise be entitled.




1.5

Common Stock Warrant(s). Investor shall receive one (1) warrant to purchase
50,000 shares of common stock for every $100,000 invested in the offering at a
price per share equal to $0.10 per share and one (1) warrant to purchase 50,000
shares of common stock at a price per share equal to $0.20 (the “Warrants”).
 The Warrants will be valid for a period of 5 years from the date of the
Closing. The amount and price per share shall be subject to adjustments for
stock dividends, splits, combinations and similar events.  The Warrants are
governed by the terms of the Series F & G Common Stock Purchase Agreements.

1.6

Security Interest.  The Purchasers hereunder will have their investment secured
by all assets, including but not limited to the equipment, accounts receivables
and inventory of the Company and its subsidiaries.  Upon any default of this

2.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby represents
and warrants to each Purchaser that, except as set forth on the Disclosure
Schedule attached as Exhibit B to this Agreement (the “Disclosure Schedule”), if
any, which exceptions shall be deemed to be part of the representations and
warranties made hereunder, the following representations are true and complete
as of the date of the Agreement Date, except as otherwise indicated.  

2.1

Organization, Good Standing, Corporate Power and Qualification.The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all corporate power and corporate authority
required (a) to carry on its business as presently conducted and as presently
proposed to be conducted and (b) to execute, deliver and perform its obligations
under this Agreement.  The Company is duly qualified to transact business as a
foreign corporation and is in good standing under the laws of each jurisdiction
in which the failure to so qualify or be in good standing would have a material
adverse effect on the business, assets (including intangible assets),
liabilities, financial condition, property, or results of operations of the
Company.

2.2

Capitalization.The authorized capital of the Company consists, immediately prior
to the Closing (unless otherwise noted), of the following.

2.2.1

200,000,000 shares of the common stock of the Company, $0.001 par value per
share (the “Common Stock”), (a) 20,331,906 shares of which are issued and
outstanding immediately prior to the Closing.  All of the outstanding shares of
Common Stock are duly authorized, validly issued, fully paid and nonassessable
and were issued in material compliance with all applicable federal and state
securities laws.  

2.2.2

10,000,000 shares of the preferred stock of the Company, $0.001 par value per
share (the “Preferred Stock”), 15,000 of which will be designated as Series D
Preferred Stock, none of which are issued and outstanding immediately prior to
the Closing.  





4







Confidential







2.2.3

2,000,000shares of Common Stock are subject to issuance to officers, directors,
employees and consultants of the Company pursuant to the Company’s Equity
Incentive Plan duly adopted by the Board of Directors of the Company (the
“Board”) and approved by the Company stockholders (the “Stock Plan”).  Of such
shares of Common Stock reserved under the Stock Plan, options to purchase
1,500,000 shares have been granted and are currently outstanding, and
313,362shares of Common Stock remain available for issuance to officers,
directors, employees and consultants pursuant to the Stock Plan.

2.2.4

There are no outstanding preemptive rights, options, warrants, conversion
privileges or rights (including but not limited to rights of first refusal or
similar rights), orally or in writing, to purchase or acquire any securities
from the Company including, without limitation, any shares of Common Stock, or
Preferred Stock, or any securities convertible into or exchangeable or
exercisable for shares of Common Stock or Preferred Stock, except for (a) the
conversion privileges of the Shares to be issued under this Agreement pursuant
to the terms of the Certificate of Designation, (b), and (c) the securities and
rights described in Section 2.2.3 of this Agreement.  

2.3

Subsidiaries.  The Company currently does not own or control, directly or
indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity, other
than a 100% controlling interest in Trident Manufacturing, Inc., a Utah
corporation.  The Company is not a participant in any joint venture, partnership
or similar arrangement.

2.4

Authorization.All corporate action has been taken, or will be taken prior to the
applicable Closing, on the part of the Board and stockholders that is necessary
for the authorization, execution and delivery of this Agreement by the Company
and the performance by the Company of the obligations to be performed by the
Company as of the date hereof under this Agreement.  This Agreement, when
executed and delivered by the Company, shall constitute the valid and legally
binding obligation of the Company, enforceable against the Company in accordance
with its terms except (a) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance, or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally, or (b) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

2.5

Valid Issuance of Shares.  The shares of Series D Preferred Stock, when issued,
sold and delivered in accordance with the terms and for the consideration set
forth in this Agreement, will be duly authorized, validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under this Agreement, applicable state and federal securities laws and
liens or encumbrances created by or imposed by a Purchaser.  Based in part on
the accuracy of the representations of the Purchasers in Section 3 of this
Agreement and subject to filings pursuant to Regulation D of the Securities Act
of 1933, as amended (the “Securities Act”), and applicable state securities
laws, the offer, sale and issuance of the shares of Series D Preferred Stock to
be issued pursuant to and in conformity with the terms of this Agreement and the
issuance of the Common Stock, if any, to be issued upon conversion thereof for
no additional consideration and pursuant to the Restated Charter, will be issued
in compliance with all applicable federal and state securities laws.  The Common
Stock issuable upon conversion of the shares of Series D Preferred Stock has
been duly reserved for issuance, and upon issuance in accordance with the terms
of the Restated Charter, will be duly authorized, validly issued, fully paid and
nonassessable and free of restrictions on transfer other than restrictions on
transfer under this Agreement, applicable federal and state securities laws and
liens or encumbrances created by or imposed by a Purchaser.  Based in part upon
the representations of the Purchasers in Section 3 of this Agreement, and
subject to filings pursuant to Regulation D of the Securities Act and applicable
state securities laws, the Common Stock





5







Confidential







issuable upon conversion of the shares of Series D Preferred Stock will be
issued in compliance with all applicable federal and state securities laws.

2.6

Litigation.There is no pending action, suit, proceeding, arbitration, mediation,
complaint, claim, charge or investigation before any court, arbitrator, mediator
or governmental body or, to the Company’s knowledge, currently threatened in
writing (a) against the Company or (b) against any consultant, officer, director
or key employee of the Company arising out of his or her consulting, employment
or board relationship with the Company or that could otherwise materially impact
the Company.  

2.7

Intellectual Property.  The Company owns or possesses sufficient legal rights to
all Intellectual Property (as defined below) that is necessary to the conduct of
the Company’s business as now conducted and as presently proposed to be
conducted (the “Company Intellectual Property”) without any violation or
infringement (or in the case of third-party patents, patent applications,
trademarks, trademark applications, service marks, or service mark applications,
without any violation or infringement known to the Company) of the rights of
others. No product or service marketed or sold (or proposed to be marketed or
sold) by the Company violates or will violate any license or infringes or will
infringe any rights to any patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, trade secrets, licenses,
domain names, mask works, information and proprietary rights and processes
(collectively, “Intellectual Property”) of any other party, except that with
respect to third-party patents, patent applications, trademarks, trademark
applications, service marks, or service mark applications the foregoing
representation is made to the Company’s knowledge only.  Other than with respect
to commercially available software products under standard end-user object code
license agreements, there is no outstanding option, license, agreement, claim,
encumbrance or shared ownership interest of any kind relating to the Company
Intellectual Property, nor is the Company bound by or a party to any options,
licenses or agreements of any kind with respect to the Intellectual Property of
any other person. The Company has not received any written communications
alleging that the Company has violated or, by conducting its business, would
violate any of the Intellectual Property of any other person.

2.8

Employee and Consultant Matters. Each current and former employee, consultant
and officer of the Company has executed an agreement with the Company regarding
confidentiality and proprietary information substantially in the form or forms
made available to the Purchasers or delivered to the counsel for the Purchasers.
 No current or former employee or consultant has excluded any work or invention
from his or her assignment of inventions. To the Company’s knowledge, no such
employees or consultants is in violation thereof.  To the Company’s knowledge,
none of its employees is obligated under any judgment, decree, contract,
covenant or agreement that would materially interfere with such employee’s
ability to promote the interest of the Company or that would interfere with such
employee’s ability to promote the interests of the Company or that would
conflict with the Company’s business. To the Company’s knowledge, all
individuals who have purchased unvested shares of the Company’s Common Stock
have timely filed elections under Section 83(b) of the Internal Revenue Code of
1986, as amended.

2.9

Compliance with Other Instruments.  The Company is not in violation or default
(a) of any provisions of the Restated Charter or the Company’s bylaws, (b) of
any judgment, order, writ or decree of any court or governmental entity, (c)
under any agreement, instrument, contract, lease, note, indenture, mortgage or
purchase order to which it is a party that is required to be listed on the
Disclosure Schedule, or, (d) to its knowledge, of any provision of federal or
state statute, rule or regulation materially applicable to the Company.  The
execution, delivery and performance of this Agreement and the consummation of
the transactions contemplated by this Agreement will not result in any such
violation or default, or constitute, with or without the passage of time and
giving of





6







Confidential







notice, either (i) a default under any such judgment, order, writ, decree,
agreement, instrument, contract, lease, note, indenture, mortgage or purchase
order or (ii) an event which results in the creation of any lien, charge or
encumbrance upon any assets of the Company or the suspension, revocation,
forfeiture, or nonrenewal of any material permit or license applicable to the
Company.

2.10

Title to Property and Assets.  The Company owns its properties and assets free
and clear of all mortgages, deeds of trust, liens, encumbrances and security
interests except for statutory liens for the payment of current taxes that are
not yet delinquent and liens, encumbrances and security interests which arise in
the ordinary course of business and which do not affect material properties and
assets of the Company.  With respect to the property and assets it leases, the
Company is in material compliance with each such lease.

2.11

Agreements.  Except for this Agreement, there are no agreements, understandings,
instruments, contracts or proposed transactions to which the Company is a party
that involve (a) obligations (contingent or otherwise) of, or payments to, the
Company in excess of $500,000, (b) the license of any Intellectual Property to
or from the Company other than licenses with respect to commercially available
software products under standard end-user object code license agreements or
standard customer terms of service and privacy policies for Internet sites,
(c) the grant of rights to manufacture, produce, assemble, license, market, or
sell its products to any other person, or that limit the Company’s exclusive
right to develop, manufacture, assemble, distribute, market or sell its
products, or (d) indemnification by the Company with respect to infringements of
proprietary rights other than standard customer or channel agreements (each, a
“Material Agreement”).  The Company is not in material breach of any Material
Agreement.  Each Material Agreement is in full force and effect and is
enforceable by the Company in accordance with its respective terms, except as
may be limited by (i) applicable bankruptcy, insolvency, reorganization or
others laws of general application relating to or affecting the enforcement of
creditors’ rights generally, or (ii) the effect of rules of law governing the
availability of equitable remedies.

2.12

Liabilities.The Company has no liabilities or obligations, contingent or
otherwise, in excess of $250,000 individually or $2,000,000 in the aggregate.  

3.

REPRESENTATIONS AND WARRANTIES AND COVENANTS OF THE PURCHASERS. Each Purchaser
hereby represents and warrants to the Company, severally and not jointly, as
follows.

3.1

Authorization.The Purchaser has full power and authority to enter into this
Agreement.  This Agreement, when executed and delivered by the Purchaser, will
constitute a valid and legally binding obligation of the Purchaser, enforceable
in accordance with their terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance, and any other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally, or (b) the effect of rules of law governing the
availability of equitable remedies.

3.2

Purchase Entirely for Own Account.This Agreement is made with the Purchaser in
reliance upon the Purchaser’s representation to the Company, which by the
Purchaser’s execution of this Agreement, the Purchaser hereby confirms, that the
shares of Series D Preferred Stock to be acquired by the Purchaser will be
acquired for investment for the Purchaser’s own account, not as a nominee or
agent, and not with a view to the resale or distribution of any part thereof,
and that the Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the same.  By executing this
Agreement, the Purchaser further represents that the Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any





7







Confidential







person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the shares of Series D Preferred Stock.  The
Purchaser has not been formed for the specific purpose of acquiring the shares
of Series D Preferred Stock.  

3.3

Disclosure of Information.The Purchaser has had an opportunity to discuss the
Company’s business, management, financial affairs and the terms and conditions
of the offering of the shares of Series D Preferred Stock with the Company’s
management.  Nothing in this Section 3, including the foregoing sentence, limits
or modifies the representations and warranties of the Company in Section 2 of
this Agreement or the right of the Purchasers to rely thereon.

3.4

Restricted Securities. The Purchaser understands that the shares of Series D
Preferred Stock have not been, and will not be, registered under the Securities
Act, by reason of a specific exemption from the registration provisions of the
Securities Act which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein.  The Purchaser understands that the shares of Series D
Preferred Stock are “restricted securities” under applicable United States
federal and state securities laws and that, pursuant to these laws, the
Purchaser must hold theshares of Series D Preferred Stock indefinitely unless
they are registered with the Securities and Exchange Commission and qualified by
state authorities or an exemption from such registration and qualification
requirements is available.  The Purchaser acknowledges that the Company has no
obligation to register or qualify the shares of Series D Preferred Stock, or the
Common Stock into which it may be converted, for resale.  The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the shares of
Series D Preferred Stock, and on requirements relating to the Company which are
outside of the Purchaser’s control, and which the Company is under no obligation
and may not be able to satisfy.

3.5

No Public Market. The Purchaser understands that no public market now exists for
the shares of Series D Preferred Stock, and that the Company has made no
assurances that a public market will ever exist for the shares of Series D
Preferred Stock.

3.6

Legends.  The Purchaser understands that the shares of Series D Preferred Stock
and any securities issued in respect of or exchange for the shares of Series D
Preferred Stock, may bear any one or more of the following legends:  (a) any
legend set forth in, or required by, this Agreement; (b) any legend required by
the securities laws of any state to the extent such laws are applicable to the
shares of Series D Preferred Stock represented by the certificate so legended;
and (c) the following legend:

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND
NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF.  NO
TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED.”

3.7

Accredited and Sophisticated Purchaser. The Purchaser is an accredited investor
as defined in Rule 501(a) of Regulation D promulgated under the Securities Act.
 The Purchaser is an investor in securities of companies in the development
stage and acknowledges that





8







Confidential







Purchaser is able to fend for itself, can bear the economic risk of its
investment, and has such knowledge and experience in financial or business
matters that it is capable of evaluating the merits and risks of the investment
in the shares of Series D Preferred Stock.  If other than an individual,
Purchaser also represents it has not been organized for the purpose of acquiring
the shares of Series D Preferred Stock.

3.8

No General Solicitation.  Neither the Purchaser nor any of its officers,
directors, employees, agents, stockholders or partners has either directly or
indirectly, including through a broker or finder (a) engaged in any general
solicitation with respect to the offer and sale of the shares of Series D
Preferred Stock, or (b) published any advertisement in connection with the offer
and sale of the shares of Series D Preferred Stock.

3.9

Exculpation Among Purchasers.  The Purchaser acknowledges that it is not relying
upon any person, other than the Company and its officers and directors, in
making its investment or decision to invest in the Company.  The Purchaser
agrees that neither any Purchaser nor the respective controlling persons,
officers, directors, partners, agents, or employees of any Purchaser shall be
liable to any other Purchaser for any action heretofore taken or omitted to be
taken by any of them in connection with the purchase of the shares of Series D
Preferred Stock.

3.10

Residence.If the Purchaser is an individual, then the Purchaser resides in the
state identified in the address of the Purchaser set forth on the signature page
hereto and/or on Schedule 1; if the Purchaser is a partnership, corporation,
limited liability company or other entity, then the office or offices of the
Purchaser in which its principal place of business is identified in the address
or addresses of the Purchaser set forth on the signature page hereto and/or on
Schedule 1. In the event that the Purchaser is not a resident of the United
States, such Purchaser hereby agrees to make such additional representations and
warranties relating to such Purchaser’s status as a non-United States resident
as reasonably may be requested by the Company and to execute and deliver such
documents or agreements as reasonably may be requested by the Company relating
thereto as a condition to the purchase and sale of any shares of Series D
Preferred Stock by such Purchaser.  

4.

COVENANTS OF THE COMPANY.  The Company shall become obligated to strictly comply
with the following covenants upon receiving $750,000 in funds from the sale of
the Series D. Preferred Stock, the failure of which will constitute a material
breach of this Agreement.

4.1

Information Rights.

4.1.1

Financial Information.  The Company will furnish to each Purchaser
monthlyunaudited financial statements of the Company, including the Company’s
sales data, customer bookings and current sales backlog, account receivables,
account payables, profit and loss statements and other relevant financial data
that may be deemed necessary to keep the Purchaser informed about the Company’s
financial condition.; and (2) quarterly unaudited financial statements for each
fiscal quarter of the Company (except the last quarter of the Company’s fiscal
year), including an unaudited balance sheet as of the end of such fiscal
quarter, an unaudited statement of operations and an unaudited statement of cash
flows of the Company for such quarter, all prepared in accordance with generally
accepted accounting principles and practices, subject to changes resulting from
normal year-end audit adjustments.  If the Company has audited records of any of
the foregoing, it shall provide those in lieu of the unaudited versions.

4.1.2

Confidentiality.  Anything in this Agreement to the contrary notwithstanding, no
Purchaser by reason of this Agreement shall have access to any trade secrets or
confidential information of the Company.  The Company shall not be required to
comply with any





9







Confidential







information rights in respect of any Purchaser whom the Company reasonably
determines to be a competitor or an officer, employee, director or holder of ten
percent (10%) or more of a competitor.  Each Purchaser agrees that such
Purchaser will keep confidential and will not disclose, divulge, or use for any
purpose (other than to monitor its invest­ment in the Company) any confidential
information obtained from the Company pursuant to the terms of this Agreement
other than to any of the Purchaser’s attorneys, accountants, consultants, and
other professionals, to the extent necessary to obtain their services in
connection with monitoring the Purchaser’s investment in the Company.

4.1.3

Inspection Rights.  The Company shall permit each Purchaser to visit and inspect
the Company’s properties, to examine its books of account and records and to
discuss the Company’s affairs, finances and accounts with its officers, all at
such reasonable times as may be requested by such Purchaser.

4.2

Use of Proceeds.The Company hereby agrees that it shall use the proceeds for the
purpose of paying off any outstanding credit lines, account-receivables
financing arrangements and like financial arrangements.

4.3

Payment of Special Dividend.Pay the special monthly divided at the rate of 17.5%
per annum or at the option of the Purchaser such special may accrue such special
dividends.  If the Company does not pay the special dividend within five (5)
business days from the end of the calendar month for which the payment of such
dividend to owed, the Company will pay the investor a penalty of 3.5%. Any
unpaid or accrued special dividends will be paid upon a liquidation or
redemption.  

4.4

Reservation of Common Stock.The Company will at all times reserve and keep
available, solely for issuance and delivery upon the conversion of the Series D
Preferred Stock, all Common Stock issuable from time to time upon conversion of
that number of shares of Series D Preferred Stock equal to the Total Shares
Authorized for Sale, regardless of whether or not all such shares have been
issued at such time.

4.5

Investor Relations.  The Company shall retain an investor relations firm and
shall pay a minimum of $2,500 per month on investor relations.

4.6

Additional Capital Offering(s).  The Company shall use its best efforts to raise
an additional $250,000 in equity financing on or before October 31, 2013.

4.7

Security Interest.  The Company hereby grants to Purchaser(s) a first priority
security interest in all assets, including but not limited to, the equipment,
account receivables and inventory of the Company and its subsidiaries (the
“Collateral”).  The Company hereby irrevocably authorizes the Purchaser(s) at
any time, and from time to time, to file in any jurisdiction any initial
financing statements and amendments thereto that the Purchaser(s) reasonably
deems necessary to establish and maintain valid, attached and perfected first
priority security interests in the Collateral in favor of the Purchaser(s), free
and clear of all Liens and claims and rights of third parties whatsoever, and
the Company shall cooperate with the Investor with respect to such filings.
 Without the prior written consent of the Purchaser(s), the Company will not, in
any way, hypothecate or create or permit to exist any Lien on or other interest
in the Collateral, and the Company will not sell, transfer, assign, pledge,
collaterally assign, exchange or otherwise dispose of the Collateral.

5.

RESTRICTIONS ON TRANSFER.





10







Confidential







5.1

Limitations on Disposition.  Each person owning of record shares of Common Stock
of the Company issued or issuable pursuant to the conversion of the shares of
Series D Preferred Stock and any shares of Common Stock of the Company issued as
a dividend or other distribution with respect thereto or in exchange therefor or
in replacement thereof (collectively, the “Securities”) or any assignee of
record of Securities (each such person, a “Holder”) hereby agrees not to make
any disposition of all or any portion of any Securities unless and until:

(a)

there is then in effect a registration statement under the Securities Act,
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or

(b)

such Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a statement of the circumstances
surrounding the proposed disposition, and, at the expense of such Holder or its
transferee, with an opinion of counsel, reasonably satisfactory to the Company,
that such disposition will not require registration of such securities under the
Securities Act.

Notwithstanding the provisions of Sections 5.1(a) and (b) above, no such
registration statement or opinion of counsel shall be required: (i) for any
transfer of any Securities in compliance with the Securities and Exchange
Commission’s Rule 144 or Rule 144A, or (ii) for any transfer of any Securities
by a Holder that is a partnership, limited liability company, a corporation or a
venture capital fund to (A) a partner of such partnership, a member of such
limited liability company or stockholder of such corporation, (B) an affiliate
of such partnership, limited liability company or corporation (including,
without limitation, any affiliated investment fund of such Holder), (C) a
retired partner of such partnership or a retired member of such limited
liability company, (D) the estate of any such partner, member or stockholder, or
(iii) for the transfer by gift, will or intestate succession by any Holder to
his or her spouse or lineal descendants or ancestors or any trust for any of the
foregoing; provided that in the case of clauses (ii) and (iii) the transferee
agrees in writing to be subject to the terms of this Agreement to the same
extent as if the transferee were an original Purchaser hereunder and in the case
of clause (iii) the transfer was without additional consideration or at no
greater than cost.

6.

PROTECTIVE PROVISIONS.

6.1

General.  So long as51% of shares of Series D Preferred are outstanding, in
addition to any other vote or approval required under the Company’s Charter or
By-laws, the Company will not, without the written consent of the holders of at
least 51% of the Company’s Series D Preferred outstanding, either directly or
indirectly by amendment, merger, consolidation, or otherwise: (i) liquidate,
dissolve or wind-up the business and affairs of the Company, or effect any
Deemed Liquidation Event or consent to any of the foregoing if such Deemed
Liquidation Event would result in the Investor not being made whole in their
investment hereunder; (ii) amend, alter, or repeal any provision of the
Certificate of Incorporation or Bylaws in a manner adverse to the Series D
Preferred; (iii) create or authorize the creation of or issue or obligate itself
to issue shares of, any other security convertible into or exercisable for any
equity security, having rights, preferences or privileges senior toor on parity
with the Series D Preferred, or increase the authorized number of shares of
Series D Preferred or of any additional class or series of capital stock unless
it ranks junior to the Series D Preferred; (iv) reclassify, alter or amend any
existing security that is junior to or on parity with the Series D Preferred, if
such reclassification, alteration or amendment would render such other security
senior to or on parity with the Series D Preferred; (v) purchase or redeem or
pay any dividend on any capital stock prior to the Series D Preferred, other
than stock repurchased from former employees or consultants in connection with
the cessation of their employment/services, at the lower of fair market





11







Confidential







value or cost; other than as approved by the Board; or (vii) dispose of any
subsidiary stock or all or substantially all of any subsidiary assets.










7.

REDEMPTION; LIQUIDATION PREFERENCE.

7.1

Purchaser Redemption Right.  The Series D Preferred shall be redeemable from
funds legally available for distribution at the option of the individual holders
of the Series D Preferred commencing any time after the one (1) year period from
the Closing(the “Redemption Period”) at a price equal to the Purchase Price plus
all accrued but unpaid dividends.  If Company is not in financial position to
pay it back it need to notify the Purchaser(s) thirty (30) days prior the
Redemption Period commencing and both parties will negotiate in good faith for
an extension of the Redemption Period.

7.2

Company Redemption Right.  Notwithstanding, the Company may elect to redeem the
Series D Preferred shares any time after the Closing at a price equal to
Purchase Price plus all accrued but unpaid dividends subject to the Purchaser(s)
right to convert by providing the Purchaser’s written notice about its intent to
redeem whereby the Purchaser(s) shall have the right to convert per the terms of
the conversion terms at least ten (10) days prior to such redemption by the
Company.

7.3

Liquidation Preference.  The Company hereby agrees to first pay one times the
Purchase Price plus accrued dividends plus declared and unpaid dividends on each
share of Series D Preferred.  Thereafter, the Series D Preferred participates
with the Common Stock pro rata on an as-converted basis.

8.

GENERAL PROVISIONS.

8.1

Successors and Assigns. The terms and conditions of this Agreement shall inure
to the benefit of and be binding upon the respective successors and assigns of
the parties.  Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

8.2

Governing Law. This Agreement shall be governed by, and construed in accordance
with the laws of the State of California, regardless of the laws that might
otherwise govern under applicable principles of conflicts of law.

8.3

Counterparts; Facsimile or Electronic Signature. This Agreement may be executed
and delivered by facsimile or electronic signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

8.4

Titles and Subtitles. The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.  

8.5

Notices.  All notices and other communications given or made pursuant to this
Agreement shall be in writing and shall be deemed effectively given upon the
earlier of actual receipt or:  (a) personal delivery to the party to be
notified, (b) when sent, if sent by facsimile or electronic mail during normal
business hours of the recipient, and if not sent during normal business hours,
then





12







Confidential







on the recipient’s next business day, (c) five (5) days after having been sent
by registered or certified mail, return receipt requested, postage prepaid, or
(d) one (1) business day after deposit with a nationally recognized overnight
courier, freight prepaid, specifying next business day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth on the signature page or Schedule 1, or to
such address, facsimile number or electronic mail address as subsequently
modified by written notice given in accordance with this Section 8.5.

8.6

No Finder’s Fees. Each party represents that it neither is nor will be obligated
for any finder’s fee or commission in connection with this transaction.  Each
Purchaser agrees to indemnify and to hold harmless the Company from any
liability for any commission or compensation in the nature of a finder’s or
broker’s fee arising out of this transaction (and the costs and expenses of
defending against such liability or asserted liability) for which each Purchaser
or any of its officers, employees, or representatives is responsible.  The
Company agrees to indemnify and hold harmless each Purchaser from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
arising out of this transaction (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

8.7

Attorneys’ Fees.  If any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.  Each party shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of the
Agreement; provided, however, that the Company shall, at the Closing, reimburse
the fees and expenses of one counsel for Purchasers, for a flat fee equal to the
Purchaser Counsel Reimbursement Amount.

8.8

Amendments and Waivers. Except as specified in Section 1.2.2, any term of this
Agreement may be amended, terminated or waived (either generally or in a
particular instance and either retroactively or prospectively) only with the
written consent of the Company and the Purchasers holding a majority of the
then-outstanding shares of Series D Preferred Stock (or Common Stock issued on
conversion thereof); provided, however, that any amendment to Section 7.1(a) or
Section 7.1(c) shall also require the additional written consent of the holders
of a majority of the outstanding shares of the Company’s Common Stock then held
by all of the Common Control Holders.  Any amendment or waiver effected in
accordance with this Section 8.8 shall be binding upon the Purchasers, the Key
Holders, each transferee of the shares of Series D Preferred Stock (or the
Common Stock issuable upon conversion thereof) or Common Stock from a Purchaser
or Key Holders, as applicable, and each future holder of all such securities,
and the Company.

8.9

Severability. The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provision.

8.10

Delays or Omissions.No delay or omission to exercise any right, power or remedy
accruing to any party under this Agreement, upon any breach or default of any
other party under this Agreement, shall impair any such right, power or remedy
of such non-breaching or non-defaulting party nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  Any waiver, permit, consent or approval of
any kind or character on the part of any party of any breach or default under
this Agreement, or any waiver on the part of any party of any provisions or
conditions of this Agreement, must be in writing and shall be effective only to
the extent





13







Confidential







specifically set forth in such writing.  All remedies, either under this
Agreement or by law or otherwise afforded to any party, shall be cumulative and
not alternative.

8.11

Termination.  Unless terminated earlier pursuant to the terms of this Agreement,
(x) the rights, duties and obligations under Sections 4, 6 and 7 shall terminate
immediately prior to the closing of the Company’s initial public offering of
Common Stock pursuant to an effective registration statement filed under the
Securities Act, (y) notwithstanding anything to the contrary herein, this
Agreement (excluding any then-existing obligations) shall terminate upon the
closing of a Deemed Liquidation Event as defined in the Company’s Restated
Charter, as amended from time to time and (z) notwithstanding anything to the
contrary herein, Section 1, Section 2, Section 3, Section 4.1.2 and this Section
8 shall survive any termination of this Agreement.

8.12

Dispute Resolution. The Parties hereby irrevocably and unconditionally agree
that Any controversy, dispute, or claim of whatever nature arising out of, in
connection with, or in relation to the interpretation, performance or breach of
this agreement, shall be settled at the request of any party to this agreement,
by final and binding arbitration administered by American Arbitration
Association, conducted in Irvine, California, administered by and in accordance
with the then existing Rules of Practice and Procedure of American Arbitration
Association, and judgment upon any award rendered by the arbitrator(s) may be
entered by any state or federal court having jurisdiction thereof. The cost of
arbitration shall be borne by the party against whom the award is rendered or,
if in the interest of fairness, as allocated in accordance with the judgment of
the arbitrators. All awards in arbitration made in good faith and not infected
with fraud or other misconduct shall be final and binding.

8.13

Entire Agreement. This Agreement (including the Exhibits and Schedules hereto)
together with the Restated Charter constitute the full and entire understanding
and agreement between the parties with respect to the subject matter hereof, and
any other written or oral agreement relating to the subject matter hereof
existing between the parties are expressly canceled.







[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





























14







Confidential










IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

THE COMPANY:

 

Name:

 

 

 

By:

 

 

 

Title:

 

 




PURCHASERS:

 

[FOR ENTITY INVESTOR USE
FOLLOWING SIGNATURE BLOCK:]

[FOR INDIVIDUAL INVESTOR USE
FOLLOWING SIGNATURE BLOCK:]

Name:

 

Name:

 

 

 

 

[TYPE NAME ON LINE]

By:

 

By:

 

Title:

 

 

[SIGN HERE]




SUBSCRIPTION AMOUNT:

Purchaser hereby irrevocably commits to purchase a Note in the principal amount
of

$_________________________.

Note that the principal amount shown above must be in increments of US$25,000.00
and must meet the following minimum investment requirements of $100,000.





15







Confidential













EXHIBIT A

SCHEDULE OF PURCHASERS

PURCHASERS:


Name, Address and E-Mail of Purchaser

 

Series D Preferred Stock Shares Purchased

 

Indebtedness Cancellation

 

Cash Payment

 

Total

Purchase
Amount

 

 

 

 

 

 

 

 

 











16







Confidential










EXHIBIT B

DISCLOSURE SCHEDULE





17







Confidential










EXHIBIT C




FORM OF OFFICER’S CERTIFICATE










[exhibit101_ex10z1002.jpg] [exhibit101_ex10z1002.jpg]




Officer’s Certificate




The undersigned, Kambiz Mahdi, is the Chief Executive Officer and Chairman of
Probe Manufacturing, Inc., a Nevada Company, ("Company"), and is delivering this
Officer's Certificate to the Purchaser(s) of the Series D Preferred Stock
Offering ("Purchaser"), pursuant to that certain Preferred Series D Stock
Investment Agreement, dated June 20, 2013, by and between Company and the
Purchaser(s) (the "Agreement"). Capitalized terms used herein shall have the
meanings given to them in the Agreement. Company hereby certifies to Purchaser
that as of the date hereof the following conditions precedent to consummate the
Closing have been satisfied:

1. All representations and warranties of the Company contained in the Agreement
are true and correct in all material respects as of the date of the Closing, and

2. All covenants and agreements required by the terms of the Preferred Series D
Stock Investment Agreement to be performed and complied with by Company prior to
or at the Closing have been duly performed in all material respects as of the
date of the Closing.

IN WITNESS WHEREOF, the undersigned has caused this Certificate to be duly
executed June [__], 2013.

Probe Manufacturing, Inc.




By: ____________________________

Kambiz Mahdi, CEO & Chairman








18







Confidential













EXHIBIT D




FORM OF LEGAL OPINION




Based upon the foregoing and subject to the additional qualifications set forth
below, we are of the opinion that:




1.

The Company is validly existing as a corporation and in good standing under
Nevada law and is qualified as a foreign corporation and in good standing in
California.




2.

The Company has the corporate power to execute and deliver the Transaction
Documents in which it is named as a party and to perform its obligations
thereunder.




3.

The Company has duly authorized, executed and delivered the Transaction
Documents in which it is named as a party, and such Transaction Documents
constitute its valid and binding obligations enforceable against it in
accordance with their terms.




4.

The execution and delivery by the Company of the Transaction Documents and the
performance by the Company of its obligations under the Transaction Documents,
including its issuance and sale of the Preferred Shares and issuance of shares
of Common Stock upon conversion of the Preferred Shares in accordance with the
Company’s certificate of incorporation (the “Conversion Shares”), do not and
will not (i) violate the Nevada Revised Statutes governing corporations (“NRS”),
the law of State of California or United States federal law,  (ii) violate any
court order, judgment or decree,  (iii) result in a breach of, or constitute a
default under, any of the agreements or instruments; and/or (iv) violate the
Company’s certificate of incorporation or by-laws.




5.

The Company is not required to obtain any consent, approval, license or
exemption by, or order or authorization of, or to make any filing, recording or
registration with, any governmental authority pursuant to the NRS, the law of
California or United States federal law in connection with the execution and
delivery by the Company of the Transaction Documents in which it is named as a
party or the performance by it of its obligations other than those that have
been obtained or made.




6.

The authorized capital stock of the Company is accurately stated in the
Preferred Series D Stock Investment Agreement, dated June 20, 2013. All such
issued and outstanding shares have been duly authorized and validly issued and
are fully paid and nonassessable.




7.

The Preferred Shares have been duly authorized, and when issued, delivered and
paid for in accordance with the Purchase Agreement, will be validly issued,
fully paid and nonassessable.  The Conversion Shares have been duly authorized
and, when issued in accordance with the Company's certificate of incorporation
upon conversion of the Preferred Shares, will be validly issued, fully paid and
nonassessable.  Neither the issuance or sale of the Preferred Shares nor the
issuance of the Conversion Shares is subject to any preemptive rights under the
NRS or the Company’s certificate of incorporation or by-laws.





19







Confidential









8.

Based on, and assuming the accuracy of, the representations of each of the
Purchasers in the Purchase Agreement, the sale of the Preferred Shares pursuant
to the Purchase Agreement does not, the sale of the Warrants pursuant to the
Series F & G Warrant Purchase Agreements and the issuance of the Conversion
Shares upon conversion of the Preferred Shares or the Warrants in accordance
with the Company’s certificate of incorporation will not (assuming no commission
or other remuneration is paid or given directly or indirectly for soliciting the
conversion), require registration under the Securities Act.




LAW OFFICE




______________________

Name of Attorney





20







Confidential










EXHIBIT E




CONVERSION NOTICE







Probe Manufacturing, Inc.:




Theundersignedherebyelectstoconvert
_________________________sharesofSeriesDPreferred Stock(“SeriesD Stock”)ofProbe
Manufacturing,Inc.(the“Company”), represented bythe attached certificate no. ,
into shares of the Company’sStock(“CommonShares”)pursuant to the formula stated
in Section 1.4 of the Series D Preferred Stock Investment Agreement, dated June
17, 2013.




ThestockcertificatefortheCommon Sharesissuableupontheconversion ofthe

Series D Stock shouldberegisteredinthenameof _____________________ and delivered
to the following address:




______________________________________

______________________________________

______________________________________

______________________________________




Executed this ___ day of _____________, 201__







By: _______________________________________________

Signature

Print Name:_________________________________________




[If the holder of the attached Series 1 Class B Shares is an entity and not an
individual, please print below the name of the entity and the title of the
Authorized Representative who signed this conversion notice on behalf of such
entity]




Entity Name:________________________________________

Title of Authorized

Representative:______________________________________





21





